Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated August 20, 2007 To The Prospectus Dated April 30, 2007 For Your Variable Annuity Contract Issued By ING USA Annuity and Life Insurance Company Through Separate Account B or EQ of ING USA Annuity and Life Insurance Company (GoldenSelect DVA, GoldenSelect DVA Plus, Equi-Select, SmartDesign Advantage, SmartDesign Variable Annuity, SmartDesign Signature, GoldenSelect Opportunities, and GoldenSelect Legends) This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. These investment portfolio change, underlined in the following excerpts of Appendix B The Investment Portfolios, is effective August 20, 2007  with all references in the prospectus changed accordingly: Fund Name and Investment Adviser/Subadviser Investment Objective ING Partners, Inc. 151 Farmington Avenue, Hartford, CT 06156-8962 ING Davis New York Venture Portfolio A non-diversified portfolio that seeks long-term growth of (Class S) capital. (formerly, ING Davis Venture Value Portfolio) Investment Adviser: Directed Services LLC Investment Subadviser: Davis Selected Advisers, L.P. ING USA  144966 08/20/07
